Citation Nr: 1603906	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to April 21, 2011 and 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  He had service in the Republic of Vietnam and was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial 30 percent disability rating effective as of October 21, 2005, the date of receipt of the Veteran's claim.  

This matter was previously before the Board in April 2011, at which time it was remanded for additional development.  By rating action dated in June 2011, the RO determined that the service-connected PTSD warranted an increased 70 percent disability rating from May 18, 2011.  The case was then returned to the Board, and in a February 2012 decision, the Board granted an initial 50 percent disability rating from October 21, 2005, and a 70 percent rating from April 21, 2011.  The Veteran appealed that portion of the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court vacated that portion of the February 2012 Board decision and remanded the claim pursuant to a Joint Motion filed by the parties.  The case was remanded by the Board in May 2013 for further development, and has since returned to the Board.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required.  

The Board's May 2013 Remand directed that the AOJ obtain recent VA medical records dated from March 29, 2011, to specifically include an April 21, 2011 VA follow-up note.  A Supplemental Statement of the Case (SSOC) dated in August 2015 shows that an "[e]lectronic review" of VA outpatient treatment records dated March 29, 2011 through July 24, 2015, was conducted.  However, as no VA treatment records dated after May 2014 are associated with the electronic claims file, remand is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records that date from March 29, 2011, to specifically include all records from May 2014 to the present.  In this regard, a notation that an "electronic review" of such records was conducted, as in the August 2015 SSOC, will not suffice.  Instead, the records must be associated with the electronic claims file.

2.  Then, after taking any additional development deemed appropriate, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a SSOC to the Veteran and his representative and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




